                     Case 3:19-cv-07651-EMC Document 164 Filed 04/08/20 Page 1 of 1
                                                                                                                                        Reset Form

CAND Pay.gov Application for Refund (rev. 10/19)


                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
                 APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

                                          PAY.GOV TRANSACTION DETAILS
IMPORTANT:
  Complete all required fields (shown in red*); otherwise, your request may be denied and require resubmission.
  In fields 3-6, enter the information for the incorrect transaction (the one for which you are requesting a refund), not the correct
    transaction that appears on the docket. This information can be found in the Pay.gov screen receipt or confirmation email.

 1. Your Name:* Brian Scarpelli                                            7. Your Phone Number: (209) 914-8912
 2. Your Email Address: * bscarpelli@actonline.org                          8. Full Case Number (if applicable): 3:19-cv-07651-EMC
 3. Receipt Number:*                            0971-14299825                                               Attorney Admission
                                                                                                            Civil Case Filing
 4. Transaction Date:*                            03/20/2020
                                                                                                            FTR Audio Recording
                                                                            9. Fee Type:*
 5. Transaction Time:*                            10:25 am                                                  Notice of Appeal
                                                                                                       
                                                                                                       ✔     Pro Hac Vice
 6. Transaction Amount
                                   $ 310.00                                                                 Writ of Habeas Corpus
   (Amount to be refunded):*
 10. Reason for Refund Request:* Explain in detail what happened to cause duplicate charges or no fee required.
  For a duplicate charge, provide the correct receipt number in this field.
  If you paid a filing fee in an abandoned case number, note that case number here (but e-file the refund request in the open case).
This is for a duplicate charge, the website was acting up, so the original receipt listed above (0971-14299825) did not allow me to attach the proper
documents for my pro vac vice admission. Subsequently, I was able to restart my router and refresh the page to submit the pro hac vice application
at 10:37am under receipt number (0971-14299883). Unfortunately, the system charged me twice and only one item was filed on the docket.




     Efile this form using OTHER FILINGS → OTHER DOCUMENTS → APPLICATION FOR REFUND.
View detailed instructions at: cand.uscourts.gov/ecf/payments. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecfhelpdesk@cand.uscourts.gov Monday -Friday 9:00 a.m.-4:00 p.m.


                                                 FOR U.S. DISTRICT COURT USE ONLY

                         Approved
 Refund request:         Denied
                         Denied ─ Resubmit amended application (see reason for denial)
 Approval/denial date:                                                           Request approved/denied by:
 Pay.gov refund tracking ID refunded:                                            Agency refund tracking ID number: 0971-
 Date refund processed:                                                          Refund processed by:
 Reason for denial (if applicable):


 Referred for OSC date (if applicable):
